Matter of Williams v Honorof (2015 NY Slip Op 04335)





Matter of Williams v Honorof


2015 NY Slip Op 04335


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2015-02118	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Anthony Williams, also known as Antonio Thomas, petitioner, 
vAlan L. Honorof, etc., respondent.


Anthony Williams, also known as Antonio Thomas, Dannemora, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Charles F. Sanders of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Alan L. Honorof, an Acting Justice of the Supreme Court, Nassau County, to determine a certain motion for poor person relief and the assignment of counsel in a criminal action entitled People v Thomas, also known as Williams , commenced in the Supreme Court, Nassau County, under Indictment No. 84255-93, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination of the subject motion in an order of the Supreme Court, Nassau County, dated March 27, 2015.
LEVENTHAL, J.P., CHAMBERS, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court